DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 15, 2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurita et al. (US 2014/0031687, hereinafter Kurita ‘687).
In re claims, 1, 8, and 9, Kurita ‘687 teaches an ultrasound diagnostic apparatus (0031-0034) that drives an ultrasound probe so as to transmit ultrasound toward a subject and receives a reception signal based on reflected waves reflected in the subject from the ultrasound probe, to generate and display an ultrasound image, the apparatus comprising a hardware processor (0031-0034) that: 
generates an ultrasound image from the reception signal obtained by the ultrasound probe (fig. 10, S102); 
stitches together a plurality of the ultrasound images to generate a panorama image, the plurality of ultrasound images being successively acquired while the ultrasound probe is moved (fig. 10, S106); 
causes a display to display an object adjacent to or superimposed on the ultrasound image or the panorama image, the object indicating image diagnosis information (fig. 7, fig. 3, 31-34, para 0037; fig. 4, 0041); 
acquires a moving speed of the ultrasound probe (para 0050-0055, fig. 3, fig. 4, fig. 7, note that Applicant defines the object indicating information necessary for image diagnosis as: The objects include a figure, a character string, an operation button, and the ROI frame. The display attributes of the object include at least one of a display color, a display thickness, a display status (lighting, blinking, changes in display brightness and display color, etc.), and a line type (dotted line, broken line, double line, etc.) of the object. See 0058. Then, the speed/velocity and/or direction of a moving speed of the ultrasound probe which is an information is different than: a display color, a 
changes a display attribute of the objects in accordance with the moving speed of the ultrasound probe (fig. 3, fig. 7; 0050, 0051, 0054, 0059, 0061), wherein the object itself indicates the image diagnosis information (fig. 3, fig. 7; 0059, 0061), wherein the display attribute of the object indicates information on the moving speed of the ultrasound probe (fig. 3, fig. 7, direction, 0059, 0061); and wherein the display attribute of the object is at least one of a display color, a display thickness, a display status, and a line type of the object (0061, the field of view can be expanded at a higher velocity). 
In re claim 2, Kurita ‘687 teaches wherein the hardware processor changes the display attribute based on magnitude of the moving speed of the ultrasound probe with respect to a predetermined optimum speed (0041, 0060, 0061, note that lower velocity is relative to a higher velocity and that each one of them can be a predetermined optimal speed, smaller angle would result in smaller field of view, i.e. range 34, 32, 33, 41 of figs. 3, 4, 7).
In re claim 3, Kurita ‘687 teaches wherein the hardware processor changes the display attribute based on a deviation between the moving speed of the ultrasound probe and the optimum speed (0041, 0060, 0061, note that lower velocity is relative to a higher velocity and that each one of them can be a predetermined optimal speed, smaller angle would result in smaller field of view, i.e. range 34, 32, 33 of figs. 3, 4, 7).

In re claim 6, Kurita ‘687 teaches wherein the object is a region of interest (ROI) frame indicating a target region at the time of generating the panorama image (fig. 3, fig. 7).
In re claim 10, Kurita ‘687 teaches wherein the object is superimposed on the ultrasound image or the panorama image and the attribute of the object indicates an amount of deviation of the moving speed of the ultrasound probe from an optimum speed (0041, 0060, 0061, note that lower velocity is relative to a higher velocity and that each one of them can be a predetermined optimal speed, smaller angle would result in smaller field of view, i.e. range 34, 32, 33 of figs. 3, 4, 7 in dotted lines).
In re claim 11, Kurita ‘687 teaches wherein the image diagnosis information is the target region at the time of generating the panorama image (fig. 7, fig. 3, 31-34, para 0037; fig. 4, 0041). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurita ‘687 in view of Miyatake et al. (US 6,328,693, hereinafter Miyatake ‘693), or Jago (US .
In re claim 7, Kurita ‘687 fails to teach wherein the hardware processor changes the display attribute based on correlation between two images to be synthesized.
Miyatake ‘693 teaches wherein the hardware processor changes the display attribute based on correlation between two images to be synthesized (col. 3, lines 15-27; col. 8, lines 3-28).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Kurita ‘687 to include the features of Miyatake ‘693 in order to obtaining the shift amount in each of the specific partial areas, and obtaining the rotation amount data of consecutive frame images from a difference between the shift amounts in the plurality of specific partial areas. 
Or Jago ‘477 teaches wherein the hardware processor changes the display attribute based on correlation between two images to be synthesized (col. 1, lines 31-41; col. 2, lines 1-15; col. 6, lines 15-19).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Kurita ‘687 to include the features of Jago ‘477 in order to ensure that panoramic imaging registration algorithm will not fail.
Or Baba ‘137 teaches wherein the hardware processor changes the display attribute based on correlation between two images to be synthesized (0037, 0044, 0065)
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Kurita ‘687 to include the features of . 

Response to Arguments
Applicant's arguments filed on October 15, 2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that “Kurita fails to disclose the above limitations because Kurita does not teach or suggest changing a display color, a display thickness, a display status, and a line type of the boundary of the superimposing area 32 based on a speed of the probe,” the Examiner disagrees. First, Applicant only claims “at least ONE of a display color, a display thickness, a display status, and a line type of the object.” Kurita actually teaches “[w]hen the operator moves the ultrasonic probe 1 at a higher velocity, the field of view in the moving direction can be expanded.” See 0061. This read on display thickness based on a speed of the probe. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/           Primary Examiner, Art Unit 3793